Citation Nr: 1042984	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-17 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for Reiter's syndrome, also 
claimed as reactive arthritis and arthritis of the hips, knees, 
and lumbar spine as secondary to the service-connected disability 
of genitourinary problems (including pain in testicles, recurrent 
prostatitis, and urinary tract infections). 

2. Entitlement to a separate evaluation for depression.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq. 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to January 1983.  

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In a letter to the Board, dated September 10, 2010, the Veteran's 
attorney makes an argument for benefits unrelated to the 
Veteran's claims on appeal.  The letter refers to issues not 
currently on appeal in this Veteran's case, i.e. an earlier 
effective date for a compensable initial rating for service 
connected hemorrhoids prior to October 7, 2004, and for an 
increased rating for post operative impairment of the sphincter.  
Service connection for either disorder is not in effect for this 
Veteran.  The letter also refers to actions required by remand by 
the U.S. Court of Appeals for Veterans Claims.  This letter 
appears to be a clerical error made by the office of the 
Veteran's attorney and will not be considered herein.  While the 
Veteran's name is referenced in the letter, the arguments made on 
his behalf do not apply to his case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Reiter's Syndrome

In this case, the Veteran contends that service connection is 
warranted for Reiter's syndrome and/or reactive arthritis and 
arthritis of the hips, knees, and spine secondary to his service-
connected genitourinary problems (to include pain in testicles, 
recurrent prostatitis, and urinary tract infections). 38 C.F.R. § 
3.310. Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 


(a) proximately caused by or (b) proximately aggravated by a 
service- connected disability. Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  In essence, he asserts that the recurrent 
urinary tract infections and chronic prostatitis (for which he is 
service-connected) have caused or aggravated either the Reiter's 
syndrome and/or arthritis.  

In support of his claim, the Veteran has submitted numerous 
articles regarding Reiter's syndrome (also known as reactive 
arthritis) and its causes.  These articles indicate that Reiter's 
syndrome occurs as a result of an underlying infection.  
According to the medical literature, it is very common for the 
infection to begin in the genitourinary tract.  The arthritis 
associated with Reiter's syndrome typically affects the knees, 
ankles, feet, and back (causing spondylosis).  Notably, back pain 
and arthritis are the symptoms that most commonly reappear after 
the initial flare.  

The Board notes that the RO obtained a VA opinion regarding the 
etiology of the Reiter's syndrome in June 2006.  The Board finds, 
however, that the June 2006 opinion is inadequate insofar as it 
only considered whether the Veteran's in-service genitourinary 
symptoms resulted in Reiter's syndrome and/or arthritis.  This is 
not the appropriate inquiry for a claim based on secondary 
service connection.  The fact that the Veteran's in-service 
urinary symptoms did not cause Reiter's syndrome at that time is 
of no consequence here; rather, the Veteran has been shown to 
have recurrent and chronic prostatitis and urinary tract 
infections since service to the present, and he is service-
connected for these disabilities.  Indeed, the Veteran's reactive 
arthritis and/or Reiter's syndrome could have arisen from any 
given UTI or prostatitis episodes occurring since service.  
Therefore, the question upon remand is whether any of the 
Veteran's service-connected recurrent and chronic genitourinary 
disabilities caused or aggravated his Reiter's syndrome (i.e., 
reactive arthritis), or his arthritis of the spine, knees, or 
hips.  

Psychiatric Symptoms  

The Veteran is currently service-connected for hypothyroidism 
with depression and is in receipt of a 60 percent evaluation 
under Diagnostic Code 7903.  Depression is 


considered to be a component of the service-connected 
hypothyroidism condition; however, it is the Veteran's contention 
that a separate rating for a psychological disability is 
warranted.  In particular, he asserts that his depression 
preexisted service and that it was permanently worsened by his 
active military service.  

The record currently indicates that the Veteran's depression pre-
existed service, but does not contain an opinion regarding 
aggravation.  See VA Examinations, July 2003 and March 2006.  
Therefore, a VA opinion which addresses aggravation should be 
obtained upon remand.  The Board recognizes that the Veteran is 
currently service-connected for hypothyroidism (60 percent 
disabling) under Diagnostic Code 7903, which contemplates 
"mental disturbance."  In this regard, the Board acknowledges  
pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided. 38 C.F.R. § 4.14.  However, the most recent 
evidence in this case shows that the Veteran's hypothyroidism 
does not involve a psychiatric component and that the Veteran's 
depression pre-existed service.  See VA Examination March 2006; 
see also VA Examination, July 2003.  Therefore, an opinion as to 
aggravation and etiology of any current psychological disorder 
should be obtain upon remand, as outlined below.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination, with an appropriate examiner, to 
determine the nature and etiology of his 
claimed Reiter's syndrome (also known as 
reactive arthritis) and arthritis of the 
knees, hips, and lumbar spine.  The Veteran's 
claims file should be made available to the 
examiner prior to the examination, and the 
examiner is requested to review the entire 
claims file in conjunction with the 
examination.

All tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not (that 
is, a 50 percent or greater probability) that 
the current Reiter's syndrome (also known as 
reactive arthritis) and/or arthritis of the 
knees, hips, and lumbar spine were caused or 
aggravated by the Veteran's service-connected 
genitourinary problems, to include recurrent 
prostatitis and urinary tract infections (and 
not just those episodes treated in-service).  
The examiner should address the numerous 
articles about Reiter's disease submitted by 
the Veteran, as well as the Veteran's 
contention that Reiter's often occurs as a 
result of an underlying infection that begins 
in the genitourinary tract, and that this is 
what has happened in his case.  

2. The Veteran should also be scheduled for a 
VA psychological/mental examination.  The 
claims folder and a copy of this remand must 
be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the remand 
have been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be conducted 
at this time, and included in the examination 
report.

The examiner is asked to express an opinion 
as to whether the Veteran has a current 
psychological disability, to include 
dysthymic disorder and major depressive 
disorder.  

If the examiner determines that the Veteran 
has a psychological disability, the examiner 
is asked to express an opinion as to when the 
Veteran's psychological disability was first 
manifested (i.e., prior to service, in 
service, or after service).  

If the examiner determines that the Veteran's 
psychological disability clearly and 
unmistakably (i.e., undebatably) preexisted 
service, the examiner is asked to indicate 
whether there is a permanent increase in the 
severity of the underlying pathology 
associated with the psychological disability 
which occurred during service. If the 
examiner answers this question affirmatively, 
the examiner is then asked to express an 
opinion as to whether the increase in 
severity is clearly and unmistakably (i.e., 
undebatably) due to the natural progress of 
the disease.  If the examiner determines that 
the Veteran's psychological disability did 
not increase in severity during service, the 
examiner should indicate as such.  The 
examiner must provide a complete rationale 
any stated opinion.

In the event that aggravation is found, the 
examiner is also asked to identify the 
current psychological symptoms which are 
associated with, or are a component of the 
service-connected hypothyroidism, if any.  

3. Then, readjudicate the claims for service 
connection and a separate rating for 
depression.  If the decision remains adverse 
to the Veteran, provide the Veteran and his 
representative with a supplemental statement 
of the case and an opportunity to respond.  
Thereafter, return the case to the Board as 
appropriate.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




